The judgment of the Court of Appeals for Franklin County (case No. 86AP-852), holding that it was improper to dismiss the within cause pursuant to Civ. R. 12(B)(6), is affirmed for the reasons stated by the court of appeals not inconsistent with those given in our opinion in Hershberger v. Akron City Hosp. (1987), 34 Ohio St. 3d 1, 516 N.E. 2d 204. We remand this cause to the trial court for further consideration of the accrual date of the cause of action.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.